

DIRECTOR AGREEMENT


This Director’s Agreement (the “Agreement”) effective as of [__________________]
(the “Effective Date”) is by and between Omnitek Engineering, Inc., a California
Corporation (the “Company”), and [_________________________] (the “Director”)
with reference to the following facts:


RECITALS


A.           Whereas, the Company desires to retain the services of the Director
in the capacity as an independent member of the Company’s Board of Directors,
within the meaning of the rules and regulations of the U.S. Securities and
Exchange Commission (the “SEC”) and any exchange on which the Company’s shares
are traded.


B.           Whereas, the Company believes that the Director possesses the
necessary qualifications and abilities to serve as an independent member of its
Board of Directors and the Director is willing to accept such appointment and to
serve the Company in accordance with the terms and conditions set forth in this
Agreement.


NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
and obligations contained herein and intending to be bound hereby, the parties
hereto agree as follows:


ARTICLE 1.


DIRECTORSHIP


1.1           Appointment.  The Company appoints Director as a member of the
Company’s Board of Directors (the “Board”) and Director accepts such appointment
upon the terms and conditions as set forth herein.


1.2           Duties.  The Director shall serve as a director on the Board and,
in such capacity, shall provide those services required of a director as are
customarily associated with and are incident to the position of director,
performed in accordance the Company’s Articles of Incorporation and Bylaws, as
may be amended from time to time, and under the corporate law of the
jurisdiction of incorporation of the Company, the federal securities laws and
other state and federal laws and regulations, as applicable.  Without limiting
the generality of the foregoing, the Director shall attend meetings of the Board
on an as needed basis.  The Director shall faithfully, competently and
diligently perform to the best of his ability all of the duties required of him
as a director of the Company.


1.3           Term and Termination.  The term of this Agreement shall commence
as of the Effective Date or the date of the Director’s appointment by the Board,
whichever is later, and shall continue until terminated by:


1.3.1           the Director’s successor being appointed or elected and
qualified;


1.3.2           the Director’s failure to win election or re-election to the
Board;


1.3.3           the death of the Director;


1.3.4 the termination of the Director from his membership on the Board by the
mutual agreement of the Company and the Director;
 
 
Page 1 of 7
 
 

--------------------------------------------------------------------------------

 
 
 
1.3.5            the removal of the Director from the Board by the majority
stockholders of the Company;


1.3.6            the resignation by the Director from the Board upon written
notice to the Company;


1.3.7           other removal in the manner set forth in the Company’s Articles
of Incorporation or Bylaws, as applicable; and.


1.3.8           Upon the Disability of Director for a continuous period of 180
days, the Company may terminate the Director.    “Disability” as used herein,
shall mean the physical or mental incapacity of a Director which the Company
determines prevents him from performing any substantial part of his then
applicable duties for the Company with or without reasonable accommodation
(other than accommodation which would impose undue hardship on the Company).


1.4           Background Check.  By executing this Agreement, the Director
hereby consents to and agrees to execute any documents or to take any other
actions reasonably necessary or desirable to facilitate the Company’s
performance of a full background check.


1.5           Status.  Director hereby acknowledges and agrees that he shall not
be considered an employee of the Company for any purpose.  The Director
acknowledges that he will not be eligible to participate in any retirement,
welfare, or other benefit plan maintained by the Company for its employees.  The
Director agrees that he will not make any claim for such benefits.


1.6           Other Restrictions.  Nothing in this Agreement shall be construed
to limit the Director’s freedom to engage in other businesses.


1.7           Maintenance of Directorship.  Neither Company nor any other
person, shall be required to cause the continuation, election, or re-appointment
of the Director as a member of the Board.


ARTICLE 2.


COMPENSATION AND EXPENSES


2.1           Stock Options.  


2.1.1           The Director shall receive, upon execution of this Agreement, a
non-qualified stock option grant (the “Option”) to purchase twenty-five thousand
(25,000) shares of the Company’s common stock at an exercise price per share
equal to eighty-five percent (85%) of the closing price of the Company’s common
stock on the Effective Date of this Agreement.  Such Option shall be exercisable
for a period of five years.  The Option shall vest and be exercisable
immediately.


2.1.2           Unless the Director’s term is otherwise terminated as set forth
in Section 1.3, the Director shall receive annually, an additional Option to
purchase twenty-five thousand (25,000) shares of the Company’s common stock at
an exercise price per share equal to eighty-five percent (85%) of the closing
price of the Company’s common stock, on the anniversary date of the Director’s
appointment to the Board and shall continue in effect until such time as the
Director is no longer on the Board.
 
 
Page 2 of 7
 
 

--------------------------------------------------------------------------------

 
 
 
        2.2           Meeting Fees.  The Company will pay to Director a fee of
$500 for each Board and Committee meeting in which Director participates, either
in person or by teleconference, and $1,500 for an in-person board meeting
requiring attendance for longer than four hours.


2.3           Expenses.  The Company will reimburse Director for all documented,
reasonable, out-of-pocket expenses incurred in connection with the performance
of Director’s duties under this Agreement.


2.4           Future Compensation and Benefits.  The Board, with the
compensation committee, if any, reserves the right to determine the compensation
for services provided under this Agreement. The Board may from time to time
authorize additional compensation and benefits for Director, including stock
options and restricted stock.


ARTICLE 3


DIRECTOR COVENANTS
 
3.1            Duty to Company.  The Director represents and warrants that the
Director will devote his best efforts to the needs of the Company, and shall not
allow his other business activities to materially interfere with his duties to
the Company


3.2           No Conflict Of Interest.  The Director represents and warrants
that the Director will not advise or sit on the board of any other public or
private company or participate on any matter or in any meeting that creates a
conflict of interest for Director.  Apart from Director’s existing obligations
and employment, Director agrees that until the expiration of this Agreement,
Director will not engage in any other services that would create an actual or
apparent conflict of interest between those services and the Company’s
interests.   The Director represents to the Company that his execution and
performance of this Agreement shall not be in violation of any agreement or
obligation (whether or not written) that he may have with or to any person or
entity, including without limitation, any prior or current employer. The
Director hereby acknowledges and agrees that this Agreement (and any other
agreement or obligation referred to herein) shall be an obligation solely of the
Company, and the Director shall have no recourse whatsoever against any
stockholder of the Company or any of their respective affiliates with regard to
this Agreement.


3.3           Business Opportunities.  Director may learn of business
opportunities that are or may become available to the Company.  Director
represents and warrants that the Director will not, without the consent of a
majority of the Company’s directors, on his own behalf or on behalf of any other
party, participate in, engage in, or usurp business opportunities of which he
becomes aware as a result of or in conjunction with his interactions with the
Company or its officers, directors or employees.  If Director, or a party with
which he is affiliated, has a plan to participate in or engage in a business
opportunity that is under consideration by the Company, Director agrees to
disclose to the Company promptly the existence of the conflict or potential
conflict of interest. 
 
3.4           Confidentiality. The Director acknowledges that he will obtain
valuable, confidential or proprietary information concerning the Company as a
result of being a Director and that the disclosure of such information could
cause the Company irreparable injury.  To protect the Company from such injury,
the Director agrees to execute the Confidentiality and Nondisclosure Agreement
attached hereto as Exhibit A (the “Confidentiality Agreement”), which shall be
expressly incorporated by reference into this Agreement; provided however that
the Confidentiality Agreement shall survive termination of this Agreement.
 
 
Page 3 of 7
 
 

--------------------------------------------------------------------------------

 
 
 
        3.5            Non-Solicitation.  During the Directorship Term and for a
period of two (2) years thereafter, the Director shall not interfere with the
Company’s relationship with, or endeavor to entice away from the Company, any
person who, on the date of the termination of the Directorship Term and/or at
any time during the one year period prior to the termination of the Directorship
Term, was an employee or customer of the Company or otherwise had a material
business relationship with the Company.


3.6           Other Representations.  Director agrees to file all necessary
forms with the SEC and/or as required by the market upon which the Company’s
stock is then traded, as required by directors of public reporting companies,
(ii) Director agrees to comply with, and be bound by, the provisions of the
Company’s Code of Ethics, if any, and (iii) Director represents and warrants
that he has no events requiring disclosure under SEC Regulation S-K Item 401(f).
 
ARTICLE 4.


INDEMNIFICATION AND INSURANCE


4.1             Indemnity of Director. The Company hereby agrees to hold
harmless, defend and indemnify Director to the fullest extent permitted by
applicable law, as such may be amended from time to time.  In furtherance of the
foregoing indemnification, and without limiting the generality thereof:


4.1.1           The Corporation will pay on behalf of Director and his
executors, administrators or assigns, any amount which her is or becomes legally
obligated to pay because of any claim or claims made against Director because of
any act or omission or neglect or breach of duty, including any actual or
alleged error or misstatement or misleading statement, which Director commits or
suffers while acting in his capacity as Director of the Company and solely
because of his being Director of the Company.  The payments which the Company
will be obligate to make hereunder shall include, inter alia, damages,
judgments, settlements and costs, costs of defense of legal actions, claims or
proceedings and appeals therefrom, and costs of attachment or similar bonds.


4.1.2           Notwithstanding any other provision of this Agreement, to the
extent that Director is or was, by reason of his corporate status or otherwise,
a party to and is or was successful, on the merits or otherwise, in any
Proceeding, as defined below, he shall be indemnified to the maximum extent
permitted by applicable law, as such may be amended from time to time, against
all Expenses actually and reasonably incurred by him or on his behalf in
connection therewith.  If Director is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Director against all Expenses actually and reasonably incurred by Director or on
Director’s behalf in connection with each successfully resolved claim, issue or
matter.  For purposes of this Section and without limitation, the termination of
any claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter


4.1.3           No costs, charges or expense for which indemnity shall be sought
hereunder shall be incurred without the Company’s consent, which consent shall
not be unreasonably withheld.


4.1.4           For purposes of this Agreement, “Proceeding” includes any
threatened, pending, or completed action, suit, arbitration, alternate dispute
resolution mechanism, investigation, inquiry, administrative hearing, or any
other actual, threatened, or completed proceeding, whether brought by or in the
right of any party or otherwise and whether civil, criminal, administrative, or
investigative, in which a Party was, is, or will be involved as a party or
otherwise.
 
 
Page 4 of 7
 
 

--------------------------------------------------------------------------------

 
 
 
4.2           Insurance.


4.2.1           This Agreement is effective only when the directors’ and
officers’ insurance policy previously shown to the Director covering the
Director is in place and an Indemnification Agreement in the form attached
hereto as Exhibit B, is signed by the Company.  When and if the Company
anticipates the successful qualification of its common stock for trading on a
national market exchange for securities trading, the Company shall amend its
existing directors’ and officers’ insurance policy to increase limits available
to independent directors by approximately $5,000,000 or a lesser or greater
amount which is determined and approved by the Board to be appropriate, with
such insurance effective on date of such listing or as soon thereafter as
possible, provided that such increase is in the best interests of the Company
and its shareholders.


4.2.2           The Company has provided the Director with a summary of the
limits and terms of its current directors’ and officers’ insurance and the
provisions of its corporate by-laws and governing documents dealing with
indemnification of directors. To the fullest extent permitted by applicable law,
the Company agrees that it will not voluntarily change the terms of such
directors’ and officers’ insurance or the provisions of its corporate by-laws
and governing documents dealing with indemnification of directors to the
detriment of the Director at anytime while he is entitled to benefit of such.


ARTICLE 5.


MISCELLANEOUS


5.1           Binding Agreement. This Agreement shall be binding on and inure to
the benefit of the Parties hereto and their respective heirs, legal
representatives, successors, executors and administrators.


5.2           Disclosure of Payments.  Except as expressly required by any law,
neither party shall publicly disclose any payments under this Agreement unless
prior approval of the other party is obtained.


5.3           Amendments; Entire Agreement. This Agreement may not be modified,
amended, altered or supplemented, except upon written agreement executed by the
Company and the Director. This Agreement contains the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior and contemporaneous agreements and understandings, oral or written, with
respect to such transactions.


5.4           Further Assurances.  Each of the Parties to this Agreement agrees
to perform such further acts and to execute and deliver any and all further
documents that may reasonably be necessary or desirable to effectuate the
purpose of this Agreement.


5.5           Severability.  The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision hereof.  Without limiting the generality of the foregoing, this
Agreement is intended to confer upon Director indemnification rights to the
fullest extent permitted by applicable laws.  In the event any provision hereof
conflicts with any applicable law, such provision shall be deemed modified,
consistent with the aforementioned intent, to the extent necessary to resolve
such conflict.


5.6           Notices.  All notices, requests, demands and other communications
under this Agreement, shall be in writing and shall be deemed to have been duly
given on the date of service if served personally on the party to whom notice is
to be given or within five (5) business days if mailed to the party to whom
notice is to be given, by first-class mail, registered, or certified, postage
prepaid and properly addressed as follows:
 
 
Page 5 of 7
 
 

--------------------------------------------------------------------------------

 

 
If to Omnitek, addressed to:
Omnitek Engineering Corp.
Attn: Werner Funk, President
1945 S. Rancho Santa Fe Road
San Marcos, CA 92078


If to Director, addressed to:
[_______________________]
________________________
________________________


5.7           Governing Law; Venue.  This Agreement is being executed and
delivered, and is intended to be performed, in the State of California, and to
the extent permitted by law, the execution, validity, construction, and
performance of this Agreement shall be construed and enforced in accordance with
the laws of the State of California without giving effect to conflict of law
principles.  This Agreement shall be deemed made and entered into in San Diego
County, State of California and venue for any Proceeding as defined below, in
connection with this Agreement shall be in San Diego County, California.


5.8           Waiver of Jury Trial.  The Parties hereto hereby voluntarily and
irrevocably waive trial by jury in any Proceeding brought in connection with
this Agreement, any of the related agreements and documents, or any of the
transactions contemplated hereby or thereby. For purposes of this Agreement,
“Proceeding” includes any threatened, pending, or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing, or any other actual, threatened, or completed
proceeding, whether brought by or in the right of any party or otherwise and
whether civil, criminal, administrative, or investigative, in which a Party was,
is, or will be involved as a party or otherwise.


5.9           Attorneys' Fees.  If any action at law or in equity is brought to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to recover, at trial and on appeal, reasonable attorneys' fees, costs
and disbursements in addition to any other relief that may be granted.


5.10         Counterparts; Facsimile Signatures.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original and all
of which together shall constitute one and the same agreement.  Facsimile
signatures shall be sufficient for execution of this Agreement.


5.11          Independent Advice of Counsel.  The Parties hereto, and each of
them, represent and declare that in executing this Agreement they relied solely
upon their own judgment, belief, knowledge and the advice and recommendations of
their own independently selected counsel, concerning the nature, extent, and
duration of their rights and claims, and that they have not been influenced to
any extent whatsoever in executing the Agreement by any representations or
statements covering any matters made by any other party or that party’s
representatives hereto.




Page 6 of 7
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.


 

    OMNITEK ENGINEERING CORP,                      
_______________________________________________     By: Werner Funk    
Its:  President and CEO                 DIRECTOR                      
_______________________________________________     [Name and Signature of
Director]

 
 
Page 7 of 7
 
 

--------------------------------------------------------------------------------

 
